


Exhibit 10.29

 

AGILENT TECHNOLOGIES, INC.

2005 DEFERRED COMPENSATION PLAN

 

(Amended and Restated Effective January 1, 2011)

 

Section 1.              Establishment and Purpose of Plan.

 

The Agilent Technologies, Inc. 2005 Deferred Compensation Plan has been amended
and restated effective September 17, 2007; September 15, 2008; October 28, 2009;
and most recently as of January 1, 2011.  The Plan continues the program of
deferred compensation embodied in the document for the Prior Plan in a manner
designed to comply with the requirements of the American Jobs Creation Act of
2004.  The rules of this Plan document, rather than those of the Prior Plan
Document, will govern new deferrals.  The Plan provides deferred compensation
for a select group of management or highly compensated employees as established
in Title I of ERISA.

 

The Plan is intended to be an unfunded and unsecured deferred compensation
arrangement between the Participant and Agilent, in which the Participant agrees
to give up a portion of the Participant’s current compensation in exchange for
Agilent’s unfunded and unsecured promise to make a payment at a future date, as
specified in Section 6. Agilent retains the right, as provided in Section 13, to
amend or terminate the Plan at any time.  Certain capitalized words used in the
text of the Plan are defined in Section 19 in alphabetical order.

 

Section 2.              Participation in the Plan.

 

2.1           All Eligible Employees are eligible to defer Base Pay, Bonus, LTPP
Awards, or NES Awards under the Plan.  In addition, the Committee may provide
that company contributions may be made to the Plan for the benefit of a
Participant under the terms and conditions as may be specified by Agilent, in
any manner Agilent deems appropriate; provided, however, that any such
contribution shall comply with Section 409A of the Code, and any contribution
made with respect to a Covered Officer must be consistent with the requirements
for deductibility of compensation under Section 162(m) of the Code.

 

Section 3.              Timing and Amounts of Deferred Compensation.

 

Eligible Employees shall make elections to participate in the Plan, as follows:

 

3.1           Base Pay Deferrals.

 

(a)           Timing of Base Pay Deferral.  With respect to a deferral of Base
Pay, an election to defer Base Pay must be made before December 31, or such
earlier date established by the Committee, of the calendar year preceding the
calendar year with respect to which the services associated with such Base Pay
are performed, and in accordance with procedures established by the Committee. 
Base Pay deferral elections shall be irrevocable on the December 31 of the
calendar year preceding the calendar year with respect to which such election
pertains, or such earlier date as Agilent determines in its discretion.
Notwithstanding the foregoing, a new Eligible Employee may make an initial
deferral election by the date the Committee specifies

 

1

--------------------------------------------------------------------------------


 

after the individual receives enrollment materials; provided, however, that such
initial deferral election shall be made no later than the 30th day after the
individual becomes an Eligible Employee.

 

(b)           Amount of Base Pay Deferral.  The percentage that will be deferred
from Base Pay for an Eligible Employee is determined as follows:

 

(i)            The Eligible Employee will elect an annual percentage to be
deferred from Base Pay.  The maximum annual percentage of Base Pay that may be
deferred each calendar year is equal to one hundred percent of the amount that
Base Pay exceeds the Eligibility Pay Threshold.

 

(ii)           The percentage will be converted into an amount per pay period to
be deferred and adjusted as necessary (the “Pay Period Deferral Amount”).

 

3.2           Bonus Deferrals.

 

(a)           Timing of Bonus Deferral.  An election to defer Bonuses must be
made before December 31, or such earlier date established by the Committee, of
the calendar year preceding the calendar year with respect to which the services
relating to the Bonuses are performed, and in accordance with procedures
established by the Committee. Bonus deferral elections shall be irrevocable on
the December 31 of the calendar year preceding the calendar year with respect to
which such election pertains, or such earlier date as Agilent determines in its
discretion.  Notwithstanding the foregoing, a Participant may elect to defer
Bonuses that are Performance Based Compensation; provided, however, such
election shall not be made later than six months prior to the end of the
applicable performance period and such election shall be irrevocable as Agilent
determines in its discretion as reflected in the election form.  Notwithstanding
the foregoing, a new Eligible Employee may make an initial bonus deferral
election by the date the Committee specifies after the individual receives
enrollment materials; provided, however, that such initial deferral election
shall be made no later than the 30th day after the individual becomes an
Eligible Employee and the election may only apply to compensation paid for
services performed after the election.

 

(b)           Amount of Bonus Deferral.  The amount of any bonus an Eligible
Employee may must be:

 

(i)            No more than 95%, of any Bonus to which he or she may become
entitled; and

 

(ii)           Not more than the amount by which the sum of the Pay-For-Results
Bonus, plus the Participant’s Base Pay for such calendar year, exceeds the
Eligibility Pay Threshold.

 

The deferral amount must be expressed in terms of a whole percentage point. 
Once an election is made by an Eligible Employee to defer any portion of a
Bonus, the appropriate dollar amount will be withheld from the Bonus when this
amount would have otherwise been paid.

 

2

--------------------------------------------------------------------------------


 

3.3           LTPP Award Deferrals and NES Award Deferrals.

 

(a)           Timing of LTPP Award Deferral.  Participants must make an election
to defer an LTPP Award no later than 6 months before the end of the performance
period so long as the LTPP Award meets the definition of Performance Based
Compensation.  If the LTPP Award does not meet the definition of Performance
Based Compensation, the election to defer the LTPP Award must be made not later
than: (i) December 31, or such earlier date established by the Committee, of the
calendar year preceding the calendar year with respect to which the services
associated with such LTPP Award are performed, and in accordance with procedures
established by the Committee, or (ii) the 30th day after the individual first
becomes an Eligible Employee and the election may only apply to compensation
paid for services performed after the election. LTPP Award deferral elections
shall be irrevocable as Agilent determines in its discretion as reflected in the
election form.

 

(b)           Timing of NES Award Deferral.  Participants must make an election
to defer a NES Award no later than 6 months before the end of the performance
period so long as the NES Award meets the definition of Performance Based
Compensation.  If the NES Award does not meet the definition of Performance
Based Compensation, the election to defer the NES Award must be made not later
than: (i) December 31, or such earlier date established by the Committee, of the
calendar year preceding the calendar year with respect to which the services
associated with such NES Award are performed, and in accordance with procedures
established by the Committee, (ii) 30 days after the date of grant, provided
that (1) the NES Award is subject to a forfeiture condition requiring the
continued performance of services for a period of at least 12 months and (2) the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse, or (iii) the 30th day after the individual
first becomes an Eligible Employee and the election may only apply to
compensation paid for services performed after the election. NES Award deferral
elections shall be irrevocable as Agilent determines in its discretion as
reflected in the election form.

 

(c)           Amount of Deferral of LTPP Award.  An Eligible Employee may defer
any portion, up to 95%, of any LTPP Award to which he or she may become
entitled, so long as the deferral amount is expressed in terms of a whole
percentage point; provided, however, if the percentage results in a fractional
share, the number of Shares deferred shall be rounded up to the nearest whole
Share.  Once an election is made by an Eligible Employee to defer any portion of
an LTPP Award, the appropriate Shares will be withheld from the LTPP Award when
the Shares would have otherwise have been distributed.

 

(d)           Amount of Deferral of NES Award.  An Eligible Employee may defer
any portion, up to 95%, of any NES Award to which he or she may become entitled,
so long as the deferral amount is expressed in terms of a whole percentage
point; provided, however, if the percentage results in a fractional share, the
number of Shares deferred shall be rounded up to the nearest whole Share.  Once
an election is made by an Eligible Employee to defer any portion of a NES Award,
the appropriate Shares will be withheld from the NES Award when the Shares would
have otherwise have been distributed.

 

3.4           Company Contributions. Notwithstanding anything provided in this
Section 3 or otherwise in the Plan to the contrary, the Committee shall have the
discretion to provide that company contributions may be made to the Plan for the
benefit of a Participant under the terms

 

3

--------------------------------------------------------------------------------


 

and conditions as may be specified by Agilent, in any manner Agilent deems
appropriate; provided, however, that any such contribution shall comply with
Section 409A of the Code.

 

Section 4.              Crediting of Deferral Accounts.

 

Amounts deferred pursuant to Section 3 shall be credited to a Deferral Account
in the name of the Participant.  Deferred Amounts arising from deferrals of Base
Pay shall be credited to a Participant’s Base Pay Deferral Account at least
quarterly. Deferrals resulting from amounts credited to a Participant’s Bonus
Deferral Account from the deferral of Bonuses shall be credited to a Bonus
Deferral Account as soon as practicable after such Bonus would otherwise have
been paid.  Deferrals resulting from amounts credited to a Participant’s
Deferral Account from the deferral of LTPP Awards or NES Awards shall be
credited to a Participant’s LTPP Deferral Account or NES Deferral Account, as
appropriate, as soon as practicable after such LTPP Award or NES Award would
otherwise have been paid.  Any dividends paid on Shares shall be credited to the
LTPP Deferral Account or NES Deferral Account, as appropriate.  The
Participant’s rights in the Deferral Account shall be no greater than the rights
of any other unsecured general creditor of Agilent.  Deferred Amounts and
Earnings thereon invested hereunder shall for all purposes be part of the
general funds of Agilent.  Any payout to a Participant of amounts credited to a
Participant’s Deferral Account is not due, nor are such amounts ascertainable,
until the Payout Commencement Date.

 

Section 5.              Earnings on the Deferral Account.

 

5.1           Crediting in General. Amounts in a Participant’s Deferral Account
will be credited at least quarterly with Earnings until such amounts are paid
out to the Participant under this Plan as set forth in Section 6. All Earnings
attributable to the Deferral Account shall be added to the liability of and
retained therein by Agilent. Any such addition to the liability shall be
appropriately reflected on the books and records of Agilent’s Consolidated Group
and identified as an addition to the total sum owing the Participant. The
Deferral Account of a Rollover Participant shall be credited with Earnings at
the same time and accounted for in the same manner as the Deferral Account of a
Participant (regardless of the Rollover Participant’s eligibility to participate
in the Plan), pro-rated to reflect the date on which the deferral account from a
Rollover Plan is transferred into the Plan.

 

5.2           Hypothetical Investment Options. Except as otherwise provided in
this Section 5.2, and subject to provisions of Section 4, the Committee may, in
its discretion, offer Participants a choice among various Hypothetical
Investment Options on which their Deferral Accounts may be credited. Such a
choice is nominal in nature, and grants Participants no real or beneficial
interest in any specific fund or property.  Provision of a choice among
Hypothetical Investment Options grants the Participant no ability to affect the
actual aggregate investments Agilent may or may not make to cover its
obligations under the Plan.  Any adjustments Agilent may make in its actual
investments for the Plan may only be instigated by Agilent, and may or may not
bear a resemblance to the Participants’ hypothetical investment choices on an
account-by-account basis.  The timing, allowance and frequency of hypothetical
investment choices, and a Participant’s ability to change how his or her
Deferral Account is credited, is within the sole discretion of the Committee.

 

4

--------------------------------------------------------------------------------


 

5.3           Investment Directions.  A Participant may direct the deemed
investment of the Participant’s Deferred Amounts among the Hypothetical
Investment Options, in the manner prescribed by Agilent at the time of
enrollment or re-enrollment.  Investment elections shall be in such minimum
percentage amounts with respect to each such option as permitted by Agilent. 
Notwithstanding any other provision of the Plan to the contrary, all deferrals
of non-cash LTPP Awards or NES Awards shall be deemed to be invested in Shares
until such Shares are paid out in accordance with Section 6.

 

5.4           Reinvestment Directions.  On a daily basis, by instructing a third
party administrator that Agilent selects in its discretion in the manner
prescribed, a Participant may direct the reinvestment of the Participant’s
Deferral Accounts among the various Hypothetical Investment Options; provided,
however, that certain reinvestments may be restricted by Agilent, the third
party administrator or applicable law.  A Participant shall specify the
reinvestment amounts of the Participant’s Deferred Account to be invested in
such Hypothetical Investment Options. Reinvestment directions shall be in such
minimum dollar or percentage amounts as permitted by Agilent or the third party
administrator.  Notwithstanding any other provision of the Plan to the contrary,
Participants may not direct the reinvestment of their deferral of non-cash LTPP
Awards or NES Awards.

 

5.5           No Investment Directions.  In the event that the Participant fails
to direct his or her investment, a Participant’s Deferral Account shall be
credited with the deemed return on investment in Vanguard Institutional Index
Fund — Institutional Plus.  Notwithstanding the foregoing, all deferrals of
non-cash LTPP Awards or NES Awards shall be deemed to be invested in Shares.

 

Section 6.              Payout to the Participants.

 

6.1           Termination.  The form and commencement of benefit may be made in
accordance with the Participant’s election at the time of deferral and this
Section 6.1.

 

(a)           Form of Payout.

 

(i)            Prior to January 1, 2008 and if a Participant’s Aggregate
Deferral Account Balance is equal to or greater than $25,000 on the Termination
Date, a Participant making a valid election under this Section 6.1, and whose
Termination Date occurs during the first six (6) months of the calendar year,
may elect to receive either (a) a single lump sum payout in the first pay period
in January of the year following the Termination Year, or (b) a payout in annual
installments over a five (5) to fifteen (15) year period beginning with the
first pay period in January following the Termination Year.  A Participant
making a valid election under this Section 6.1, and whose Termination Date
occurs during the second six (6) months of the calendar year, may elect to
receive either (a) a single lump sum payout in the first pay period in
January of the second year following the Termination Year, or (b) a payout in
annual installments over a five (5) to fifteen (15) year period beginning with
the first pay period in January of the second year following the Termination
Year.  If, however, Participant’s Aggregate Deferral Account Balance is less
than $25,000 on the Termination Date, then the Participant will receive a single
lump sum payout at the first pay period in January following the Termination
Year; provided, that if the Termination Date occurs within the second six months
of the calendar

 

5

--------------------------------------------------------------------------------


 

year, payment of such lump sum will be made in the first pay period in
January of the second year following the Termination Year.

 

(ii)           On or after January 1, 2008 and if a Participant’s Aggregate
Deferral Account Balance is equal to or greater than $25,000 on the Termination
Date, a Participant making a valid election under this Section 6.1, and whose
Termination Date occurs during the first six (6) months of the calendar year,
may elect to receive either (a) a single lump sum payout in January of the year
following the Termination Year, or (b) a payout in annual installments over a
five (5) to fifteen (15) year period beginning in the January following the
Termination Year.  A Participant making a valid election under this Section 6.1,
and whose Termination Date occurs during the second six (6) months of the
calendar year, may elect to receive either (a) a single lump sum payout in the
July of the year following the Termination Year, or (b) a payout in annual
installments over a five (5) to fifteen (15) year period beginning in the
July of the first year following the Termination Year.  If, however,
Participant’s Aggregate Deferral Account Balance is less than $25,000 on the
Termination Date, then the Participant will  receive a single lump sum payout in
January following the Termination Year; provided, that if the Termination Date
occurs within the second six months of the calendar year, payment of such lump
sum will be made in July following the Termination Year.

 

(iii)          2008 Special Payout Election on or before December 31, 2008. 
Participants who are identified by the Committee, in its sole discretion, may
make a special payment election for their Aggregate Deferral Account Balance in
calendar year 2008; provided that the election is made no later than
December 31, 2008.  An election made pursuant to this subparagraph (iii) shall
be irrevocable when made and shall be subject to any special administrative
rules imposed by Agilent including rules intended to comply with section 409A of
the Code, and shall not become effective until January 1, 2009.  No election
under this subparagraph (iii) shall (A) change the payment date of any
distribution otherwise scheduled to be paid in 2008 or cause a payment to be
paid in 2008, or (B) be permitted after December 31, 2008.

 

(b)           Commencement of Payout.  A Participant making a valid election
under this Section 6.1 may elect a Payout Commencement Date, under either the
single lump sum or the annual installment election addressed in Section 6.1(a),
that is the date determined under Section 6.1(a) plus an additional one (1), two
(2) or three (3) years.

 

(c)           In-Service Distribution Date.  With respect to Base Pay, Bonus,
LTPP Awards or NES Awards earned after December 31, 2010, an Eligible Employee
or Participant may elect pursuant to Section 3 of the Plan to defer Base Pay,
Bonus, LTPP Awards or NES Awards to an In-Service Distribution Account.  The
Committee, in its sole discretion, may limit the number of In-Service
Distribution Accounts that Participants may maintain under the Plan at any
time.  For each In-Service Distribution Account, the Participant must elect a
single In-Service Distribution Date.  A Participant may defer amounts from
multiple calendar years into the same In-Service Distribution Account, provided
the Participant does not defer an amount into an In-Service Distribution Account
during a calendar year in which falls the In-Service Distribution Date for that
In-Service Distribution Account.  If an Eligible Employee or Participant elects
to make deferrals to an In-Service Distribution Account, the amount deferred to

 

6

--------------------------------------------------------------------------------


 

the In-Service Distribution Account will be paid to the Participant in a single
lump sum payment on the earlier to occur of the applicable In-Service
Distribution Date, death or Termination.

 

(d)           Earnings on Deferral Accounts.  Whatever the form of payout under
Section 6, and whatever the timing of the Payout Commencement Date, the Deferral
Account of a Participant shall continue to be credited with Earnings until all
amounts in such an account are paid out to the Participant.

 

6.2           Default Form and Commencement of Payout.

 

(a)           Prior to January 1, 2008, if a valid election under Section 6.1 is
not made, and the Participant’s Aggregate Deferral Account Balance is equal to
or greater than $25,000 on the Termination Date, then the Participant shall
receive his or her payout in annual installments over the fifteen (15) year
period beginning with the first pay period in January following the Termination
Year; provided, that if the Termination Date occurs within the second six months
of the calendar year, payment of such annual installments will begin with the
first pay period in January of the second year following the Termination Year. 
If, however, Participant’s Aggregate Deferral Account Balance is less than
$25,000 on the Termination Date, then the Participant will  receive a single
lump sum payout at the first pay period in January following the Termination
Year; provided, that if the Termination Date occurs within the second six months
of the calendar year, payment of such lump sum will be made in the first pay
period in January of the second year following the Termination Year.

 

(b)           On or after January 1, 2008, if a valid election under Section 6.1
is not made, and the Participant’s Aggregate Deferral Account Balance is equal
to or greater than $25,000 on the Termination Date, then the Participant shall
receive his or her payout in annual installments over the fifteen (15) year
period beginning in January following the Termination Year; provided, that if
the Termination Date occurs within the second six months of the calendar year,
payment of such annual installments will begin in July following the Termination
Year.  If, however, Participant’s Aggregate Deferral Account Balance is less
than $25,000 on the Termination Date, then the Participant may receive a single
lump sum payout in January following the Termination Year; provided, that if the
Termination Date occurs within the second six months of the calendar year,
payment of such lump sum will be made in July following the Termination Year.

 

6.3           Death of Participant.

 

(a)           Prior to January 1, 2008 and if a Participant dies and a valid
election was made under Section 6.1, the Beneficiary will be paid in the same
manner as the Participant would have if he or she Terminated; the date of death
shall be deemed the Termination Date. If the Participant dies and no valid
election was made, and the Participant’s Deferral Account balance is equal to or
greater than $25,000 on the date of death, then the Beneficiary will receive the
payout in annual installments over the fifteen (15) year period beginning in
January in the calendar year following the year of the Participant’s death.  If,
however, such Deferral Account balance is less than $25,000 on the date of
death, then the Beneficiary shall receive a single lump sum in January of the
year following the year of death.

 

7

--------------------------------------------------------------------------------


 

(b)           On or after January 1, 2008 and if a Participant dies and a valid
election was made under Section 6.1, the Beneficiary will be paid in the same
manner as the Participant would have if he or she Terminated; the date of death
shall be deemed the Termination Date. If the Participant dies and no valid
election was made, and the Participant’s Deferral Account balance is equal to or
greater than $25,000 on the date of death, then the Beneficiary will receive the
payout in annual installments over the fifteen (15) year period beginning in
January in the calendar year following the year of the Participant’s death.  If,
however, such Deferral Account balance is less than $25,000 on the date of
death, then the Beneficiary shall receive a single lump sum in January of the
year following the year of death.

 

6.4           Special Rules for Participants with Deferrals of LTPP Awards or
NES Awards.  In the event that the payout of a Deferral Account includes payout
under a Participant’s LTPP Deferral Account or NES Deferral Account, then the
payout of an LTPP Deferral Account and/or NES Deferral Account shall be made
subject to such rules and procedures as may be established by Agilent. However,
any such rules and procedures shall not effect the form or commencement date of
the benefit, unless otherwise required by law.

 

6.5           Special Rule for Director Service.  A Participant will be deemed
to have Terminated if he or she ceases to be an employee of an Employer, but is
then a Director of Agilent.

 

6.6           Specified Employees. Notwithstanding any other Plan provision, no
payment to a “specified employee” (as defined in Treasury Regulation §
1.409A-1(i)) shall commence earlier than six (6) months after the date of such
individual’s Termination Date (except in the case of a Termination due to
death).  The commencement of a validly elected payment should be delayed to the
day that is at least six (6) months after such Termination Date.

 

Section 7.              Hardship Provision for Unforeseeable Emergencies.

 

Neither the Participant nor his or her Beneficiary is eligible to withdraw
amounts credited to a Deferral Account prior to the time specified in
Section 6.  However, such credited amounts may be subject to early withdrawal if
(1) an unforeseeable emergency occurs that is caused by a sudden and unexpected
illness or accident of the Participant, the Participant’s spouse, the
Beneficiary (if the Beneficiary is a natural person) or of a dependent (as
defined in Section 152 of the Code without regard to Section 152(b)(1),
(b)(2) or (d)(1)(B)) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s  control, (2) such
circumstances would result in severe financial hardship to the individual if
early withdrawal is not permitted, and (3) any other requirements established
under the Code and regulations promulgated thereunder, are satisfied.  A severe
financial hardship exists only when all other reasonably available financial
resources have been exhausted, including but not limited to (1) reimbursement or
compensation by insurance or otherwise, (2) liquidation of the Participant’s
assets, to the extent that liquidation of such assets would not itself cause
severe financial hardship, or (3) cessation of deferrals under the Plan. 
Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant’s child to college or the desire to purchase a home.

 

8

--------------------------------------------------------------------------------


 

The Committee shall have sole discretion to determine whether to approve any
withdrawal under this Section 7, which amount will be limited to the amount
necessary to meet the emergency. The Committee’s decision is final and binding
on all interested parties.  A Participant who is then serving as a member of the
Committee shall not vote on whether or not he or she is eligible for such a
withdrawal under this Section 7.

 

Section 8.              Designation of Beneficiary.

 

The Participant shall, in accordance with procedures established by the
Committee, (1) designate a Beneficiary hereunder, and (2) shall have the right
thereafter to change such designation.  No Beneficiary designation shall be
effective unless it is in writing, on the form required by Agilent and provided
to the appropriate person at Agilent prior to the Participant’s death. 
Notwithstanding the foregoing, with respect to an employee who became a Plan
Participant during the Transition Period, all existing beneficiary designations
on file with the HP Executive Deferred Compensation Plan or the Prior Plan shall
be deemed and treated as designations under this Plan; provided, however, the
last valid beneficiary designation on file shall govern.  In the case of a
Participant’s death, payment due under this Plan shall be made to the designated
Beneficiary or, in the absence of such designation, by will or the laws of
descent and distribution in the Participant’s state of residence at the time of
his or her death.

 

Section 9.              Limitation on Assignments.

 

Except to comply with a domestic relations order defined under Treasury
Regulation § 1.409A-3(j)(4)(ii), benefits under this Plan are not subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishments by creditors of the Participant or the Participant’s
Beneficiary and any attempt to do so shall be void.

 

Section 10.            Administration.

 

10.1         Administration by Committee.  The Committee shall administer the
Plan. Notwithstanding any provision of the Plan to the contrary, no member of
the Committee shall be entitled to vote on any matter which would create a
significant risk that such member could be treated as being in constructive
receipt of some or all of his or her Deferral Account.  The Committee shall have
the sole authority to interpret the Plan, to establish and revise rules and
regulations relating to the Plan and to make any other determinations that it
believes necessary or advisable for the administration of the Plan.  Decisions
and determinations by the Committee shall be final and binding upon all parties,
including shareholders, Participants, Beneficiaries and other employees.  The
Committee may delegate its administrative responsibilities, as it deems
appropriate.

 

10.2         Claims and Appeals.  The claims and appeals provisions for the Plan
are set forth in the summary to the Plan that is provided to Participants.

 

10.3         Books and Records.  Books and records maintained for the purpose of
the Plan shall be maintained by the officers and employees of Agilent at its
expense and subject to supervision and control of the Committee.

 

9

--------------------------------------------------------------------------------


 

Section 11.            No Funding Obligation.

 

Agilent’s Consolidated Group is under no obligation to transfer amounts credited
to the Participant’s Deferral Account to any trust or escrow account, and
Agilent’s Consolidated Group is under no obligation to secure any amount
credited to a Participant’s Deferral Account by any specific assets of Agilent’s
Consolidated Group or any other asset in which Agilent’s Consolidated Group has
an interest.  This Plan shall not be construed to require Agilent’s Consolidated
Group to fund any of the benefits provided hereunder nor to establish a trust
for such purpose.  Agilent may make such arrangements as it desires to provide
for the payment of benefits, including, but not limited to, the establishment of
a grantor trust or such other equivalent arrangements as Agilent may decide.  No
such arrangement shall cause the Plan to be a funded plan within the meaning of
Title I of ERISA, nor shall any such arrangement change the nature of the
obligation of Agilent’s Consolidated Group nor the rights of the Participants
under the Plan as provided in this document.  Neither the Participant nor his or
her estate shall have any rights against Agilent’s Consolidated Group with
respect to any portion of the Deferral Account except as a general unsecured
creditor.  No Participant has an interest in his or her Deferral Account until
the Participant actually receives the deferred payment.

 

Section 12.            Amendment and Termination of the Plan.

 

Agilent, by action of the Committee, in its sole discretion may suspend or
terminate the Plan or revise or amend it in any respect whatsoever; provided,
however, that amounts already credited to Deferral Accounts will continue to be
owed to the Participants or Beneficiaries and will continue to accrue Earnings
and continue to be a liability of Agilent.  The Committee may, in its
discretion, terminate the Plan in accordance with Section 409A of the Code and
the regulations promulgated thereunder, for any reason including a Change in
Control. Participants or Beneficiaries will be given notice prior to the
discontinuance of the Plan or reduction of any benefits provided by the Plan. 
Notwithstanding any other provision of the Plan, Agilent may without Participant
or Beneficiary consent amend the Plan or change the Plan’s administrative
rules and procedures or modify the terms of a deferral election to comply with
Section 409A of the Code.

 

Section 13.            Tax Withholding.

 

Agilent’s Consolidated Group may withhold Taxes from any cash payment made or
Shares distributed under the Plan or Bonus plan or arrangement, owing as a
result of any deferral or payment hereunder, as Agilent deems appropriate in its
sole discretion.  If, with respect to the pay period within which a deferral,
payment or Bonus is made under the Plan or Bonus plan or arrangement, or the
Participant receives insufficient actual cash compensation to cover such Taxes,
then Agilent’s Consolidated Group may withhold any remaining Taxes owing from
the deferred amount or Participant’s subsequent cash compensation received,
until such Tax obligation is satisfied, or otherwise make appropriate
arrangements with the Participant or Beneficiary for satisfaction of such
obligation.

 

10

--------------------------------------------------------------------------------

 

Section 14.            Applicable Law.

 

This Plan, and all rights under this Plan, shall be interpreted and construed in
accordance with ERISA, as applicable, and, to the extent not preempted, the law
of the State of California, unless otherwise stated in the Plan.  This Plan is
intended to comply, and shall be interpreted as necessary to comply, with
Section 409A of the Code and the regulations promulgated thereunder.  Any
provision of the Plan that is noncompliant with Code Section 409A is void or
deemed amended to comply with Code Section 409A.  Agilent does not guarantee or
warrant the tax consequences of any payment under this Plan and the Participants
shall in all cases be liable for any taxes due with respect to the Plan.

 

Section 15.            Notice.

 

Any written notice to Agilent required by any of the provisions of this Plan
shall be addressed to the chief personnel officer of Agilent or his or her
delegate and shall become effective when it is received.

 

Section 16.            No Employment Rights.

 

Nothing in the Plan, nor any action of Agilent pursuant to the Plan, shall be
deemed to give any person any right to remain in the employ of Agilent’s
Consolidated Group or affect the right of Agilent to terminate a person’s
employment at any time and for any reason.

 

Section 17.            Severability of Provisions.

 

If any particular provision of this Plan is found to be invalid or
unenforceable, such provision shall not affect any other provisions of the Plan,
but the Plan shall be construed in all respects as if such invalid provision had
been omitted.

 

Section 18.            Rollovers from other Plans.

 

18.1        Discretion to Accept.  The Committee shall have complete authority
and discretion, but no obligation, to allow the Plan to create Deferral Accounts
for Rollover Participants and credit such accounts with amounts to reflect the
Rollover Participant’s deferral account in a Rollover Plan.  The amounts
credited to such Deferral Accounts are fully subject to the provisions of this
Plan.  Reference in the Plan to such a crediting as a “rollover” or “transfer”
of assets from a Rollover Plan is nominal in nature, and confers no additional
rights upon a Rollover Participant other than those specifically set forth in
the Plan.

 

18.2        Status of Rollover Participants.  A Rollover Participant and his or
her Beneficiary are fully subject to the provisions of this Plan, except as
otherwise expressly set forth herein.  A Rollover Participant who is not already
a Participant in the Plan and is not otherwise eligible to participate in the
Plan at the time of rollover, shall not be entitled to make any additional
deferrals under the Plan unless and until he or she has become an Eligible
Employee under the terms of the Plan.

 

18.3        Payment to Rollover Participants.  If at the time of rollover or
transfer, payments from a Rollover Participant’s account in a Rollover Plan have
already commenced from a

 

11

--------------------------------------------------------------------------------


 

Rollover Plan, he or she shall continue to receive such payments in accordance
with the form and timing of payment provisions of such plan.  lf a Rollover
Participant is not yet eligible to receive payments from the Rollover Plan at
the time of the rollover or transfer, he or she is bound by the payout
provisions of this Plan.

 

Section 19.            Definitions.

 

19.1        Agilent means Agilent Technologies, Inc., a Delaware corporation.

 

19.2        Agilent’s Consolidated Group means Agilent or any business entity
within the Agilent consolidated group

 

19.3        Aggregate Deferral Account Balance means the sum of the Deferral
Account and any other plan or arrangement with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Treasury Regulation § 1.409A-1(c)(2).

 

19.4        Base Pay means the annual base salary rate of cash compensation for
employees on the U.S. payroll of Agilent, excluding bonuses, incentive
compensation, commissions, overtime pay, Bonuses, severance payments, shift
differential, payments under the Agilent Technologies, Inc. Disability Plan  or
any other additional compensation.

 

19.5        Base Pay Deferral Account means the sub-account of the Deferral
Account that includes (i) the sum of amounts credited to Participant’s Base Pay
Deferral Account under Section 4, plus (ii) amounts credited (net of amounts
debited) in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant’s Base Pay Deferral Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Base Pay Deferral Account.

 

19.6        Eligibility Pay Threshold means the amount defined in
Section 401(a)(17) of the Code, as adjusted by the Secretary of the Treasury
under Section 415(d) of the Code, in effect on January 1st of the calendar year
for which amounts are to be deferred.

 

19.7        Beneficiary means the person or persons designated by a Participant
pursuant to Section 8, in accordance with and accepted by Agilent, to receive
any amounts payable under the Plan in the event of the Participant’s death.

 

19.8        Bonus shall have the same meaning as an “Award” as set forth in the
Agilent Technologies, Inc. 2010 Performance-Based Compensation Plan for Covered
Employees, as amended from time to time, a Pay-For-Results Bonus, or any other
management bonus plan or arrangement that provides a bonus compensation
opportunity to Eligible Employees as defined by the Committee from time to
time.  Bonus does not include any sales incentive compensation or commission.

 

19.9        Bonus Deferral Account means the sub-account of the Deferral Account
that includes (i) the sum of amounts credited to Participant’s Bonus Deferral
Account under Section 4, plus (ii) amounts credited (net of amounts debited) in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Bonus Deferral Account, less (iii)

 

12

--------------------------------------------------------------------------------


 

all distributions made to the Participant or his or her Beneficiary pursuant to
this Plan that relate to the Participant’s Bonus Deferral Account.

 

19.10      Change in Control means the occurrence of any of the following
events:

 

(a)           The sale, exchange, lease or other disposition or transfer of all
or substantially all of the consolidated assets of Agilent to a person or group
(as such terms are defined or described in Treasury Regulation §
1.409A-3(i)(5)(v)(B)) which will continue the business of Agilent in the future;
or

 

(b)           A merger or consolidation involving Agilent in which a person or
group (as such terms are defined or described in Treasury Regulation §
1.409A-3(i)(5)(v)(B)) acquires more than 75% of the total voting power of the
outstanding voting securities of Agilent resulting from such transaction in
substantially the same proportion as their ownership of the total voting power
of the outstanding voting securities of Agilent immediately prior to such merger
or consolidation; or

 

(c)           The acquisition of ownership in which a person or group (as such
terms are defined or described in Treasury Regulation § 1.409A-3(i)(5)(v)(B))
acquires during the 12-month period ending on the date of the most recent
acquisition by such person or persons at least 30% of the total voting power of
the outstanding voting securities of Agilent.

 

19.11      Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

19.12      Committee means the Compensation Committee of the Board of Directors
of Agilent or its delegate(s).

 

19.13      Covered Officer shall have the same meaning as “covered employee”
does under Section 162(m) of the Code.

 

19.14      Deferral Account means the account balance of a Participant in the
Plan created from Deferred Amounts, any company contributions or from a credit
to a Participant’s account from a Rollover Plan, and the Earnings thereon prior
to a payout to the Participant.

 

19.15      Deferred Amount means the amount the Participant elects to have
deferred from Base Pay and/or a Bonus, pursuant to Section 3, LTPP Award(s) the
Participant elects to have deferred, NES Award(s) the Participant elects to have
deferred, or company contributions.

 

19.16      Earnings means the deemed return on investment (or charge on
investment loss) allocated to a Participant’s Deferral Account, based on the
return of the Hypothetical Investment Options.

 

19.17      Eligible Employee means an employee on the U.S. payroll of Agilent’s
Consolidated Group who has a Base Pay rate plus Pay-For-Results Bonus during the
year in which the election is made as specified in Section 3 equal to or in
excess of the Eligibility Pay Threshold and who Agilent notifies is eligible to
participate in the Plan.

 

13

--------------------------------------------------------------------------------


 

19.18      Employer means Agilent or any of its affiliates as determined under
Treasury Regulation § 1.409A-1(h)(3).

 

19.19      ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

19.20      Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time.

 

19.21      HP means Hewlett-Packard Company, a Delaware corporation.

 

19.22      Hypothetical Investment Options means those options listed in
Appendix A of this Plan.  Said options are at the sole discretion of and subject
to amendment or termination by the Committee.

 

19.23      In-Service Distribution Account means a sub-account of the Deferral
Account, which may include amounts from a Participant’s Base Pay Deferral
Account, Bonus Deferral Account, LTPP Deferral Account and NES Award Account,
that is payable on an In-Service Distribution Date.

 

19.24      In-Service Distribution Date means a Payout Commencement Date for a
Participant’s In-Service Distribution Account, which date must be either
January 1 or July 1 of a calendar year that follows the calendar year in which
an amount was first deferred into the In-Service distribution Account.

 

19.25      LTPP means the Agilent Technologies, Inc. Long-Term Performance Plan,
as it may be amended from time to time.

 

19.26      LTPP Award means any award to be delivered to a Participant at the
end of a performance period under the terms of the LTPP.

 

19.27      LTPP Deferral Account means the sub-account of the Deferral Account
that includes (i) the LTPP Awards credited to Participant’s LTPP Deferral
Account under Section 4, plus (ii) amounts credited (net of amounts debited) in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s LTPP Deferral Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant’s LTPP Deferral Account.

 

19.28      NES means the New Executive Stock Award granted to an executive under
the Agilent Technologies, Inc. 1999 Stock Plan, or any successor plan thereto.

 

19.29      NES Award means any award to be delivered to a Participant at the end
of a performance period under the terms of the NES Agreement.

 

19.30      NES Deferral Account means the sub-account of the Deferral Account
that includes (i) the NES Awards credited to the Participant’s NES Deferral
Account under Section 4 plus (ii) amounts credited (net of amounts debited) in
accordance with all applicable crediting provisions of this Plan that relate to
the Participant’s NES Deferral Account, less (iii) all

 

14

--------------------------------------------------------------------------------


 

distributions made to the Participant or his Beneficiary pursuant to this Plan
that relate to the Participant’s NES Deferral Account.

 

19.31      Pay-For Results Bonus means “Variable Payment” and “Variable Pay” as
set forth in the Agilent Technologies, Inc. Pay-For-Results Plan for Non-Covered
Employees, as amended from time to time.

 

19.32      Participant means any individual who has a Deferral Account under the
Plan or who is receiving or entitled to receive benefits under the Plan.  The
term Participant also refers to a Rollover Participant, except where expressly
provided otherwise.

 

19.33      Payout Commencement Date means the date upon which a payment to a
Participant of an amount credited to his or her Deferral Account first
commences.

 

19.34      Performance Based Compensation means, as defined in Section 409A,
compensation the amount of which, or entitlement to which, is contingent on the
satisfaction of preestablished organizational or individual performance criteria
relating to a performance period of at least 12 consecutive months. 
Organizational or individual performance criteria are considered preestablished
if established in writing by not later than 90 days after the commencement of
the period of service to which the criteria relates, provided that the outcome
is substantially uncertain at the time the criteria are established. At the time
of the deferral election, in order for the election to be in compliance with
Code Section 409A, (i) the Participant must perform services continuously for
the period beginning on the later of the first day of the performance period or
the date the performance criteria are established, and ending on the date of
election with respect to the performance based compensation and (ii) the
election must not be made after the amount of the performance based compensation
becomes reasonably ascertainable.

 

19.35      Plan means the Agilent Technologies, Inc. 2005 Deferred Compensation
Plan.

 

19.36      Prior Plan means the Agilent Technologies, Inc. Deferred Compensation
Plan.

 

19.37      Rollover Participant means an individual with a Deferral Account in
the Plan transferred from a Rollover Plan in accordance with the provisions of
Section 18.  The term Rollover Participant may also refer to an individual who
has previously been a Participant in the Plan, or an existing Participant at the
time of transfer.

 

19.38      Rollover Plan means the nonqualified deferred compensation plan of a
business entity acquired by Agilent through acquisition of a majority of the
voting interest in, or substantially all of the assets of, such entity.

 

19.39      Shares means shares of the common stock of Agilent.

 

19.40      Tax or (Taxes) means any federal, state, local, or any other
governmental income tax, employment tax, payroll tax, excise tax, or any other
tax or assessment owing with respect to amounts deferred, any Earnings thereon,
or any payments made to Participants or Beneficiaries under the Plan.

 

15

--------------------------------------------------------------------------------


 

19.41      Termination or Terminates means a separation from service within the
meaning of Treasury Regulation § 1.409A-1(h).  A Participant shall not be deemed
to have separated from service if the Participant continues to provide services
to an Employer at an annual rate that is fifty percent or more of the services
rendered, on average, during the immediately preceding three full years of
employment with the Employer (or if employed by the Employer less than three
years, such lesser period); provided, however, that a separation from service
will be deemed to have occurred if a Participant’s service with an Employer is
reduced to an annual rate that is less than twenty percent of the services
rendered, on average, during the immediately preceding three full years of
employment with the Employer (or if employed by the Employer less than three
years, such lesser period).

 

19.42      Termination Date means the date on which the Participant Terminates
employment.

 

19.43      Termination Year means the calendar year within which a Participant’s
Termination Date falls.

 

19.44      Transition Period means the period commencing with the beginning of
Agilent’s Payroll Date, and ending on the Distribution Date (as such terms are
defined in the Master Separation and Distribution Agreement between HP and
Agilent, effective August 12, 1999).

 

Section 20.            Execution.

 

IN WITNESS WHEREOF, Agilent has caused this amended and restated Plan to be duly
adopted by the undersigned this 8th day of October, 2010, effective as of
January 1. 2011.

 

Agilent Technologies, Inc.

 

 

By:

/s/ Marie Oh Huber

 

 

Marie Oh Huber

 

 

Senior Vice President, General Counsel and Secretary

 

 

Agilent Technologies, Inc.

 

 

16

--------------------------------------------------------------------------------
